JONES, Justice:
This is a workmen’s compensation case in which there are two issues involved: (1) The question of compensability after an infarction had healed; and (2) Change in the method of computing apportionment.
On the first issue two doctors testified, one for the appellant and one for the ap-pellee. The testimony of the appellee’s doctor furnished substantial evidence to support the finding of the Commission insofar as the compensability and apportionment is concerned. We find no reason to reverse the order and finding of the Commission on the question of compensability.
However, the case was tried prior to the case of Cockrell Banana Company v. Harris, 212 So.2d 581 (Miss.1968), and, also prior to the passage of House Bill 671, section 3 of the Mississippi Laws of 1958, and the Commission made no provision for payment and apportionment in accordance with the Cockrell Banana case and said House Bill 671, section 3 of the Mississippi Laws of 1958.
The case is therefore affirmed as to compensability but is remanded to the Workmen’s Compensation Commission for further proceedings as to apportionment, both as to weekly payments and the maximum benefit.
Affirmed and remanded.
GILLESPIE, P. J., and PATTERSON, INZER, and ROBERTSON, JJ., concur.